Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 1 of 21 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA

                        Case No. ______________ - CIV



                                                  )
CAMERON IAN HUME                                  )
                                                  )
      Plaintiff                                   )
                                                  )
v.                                                )
                                                  )
DEBRA ROGERS, Director, Potomac Service           )
Center, U.S. Citizenship and Immigration Services;)
KENNETH CUCCINELLI, Senior Official               )
Performing the Duties of the Director, U.S.       )
Citizenship and Immigration Services;             )
CHAD WOLF, Acting Secretary of Homeland           )
Security;                                         )
                                                  )
      Defendants                                  )
_________________________________________)

    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
        AND REVIEW OF AGENCY ACTION UNDER THE
            ADMINISTRATIVE PROCEDURE ACT

TO THE HONORABLE JUDGES OF SAID COURT:

      Plaintiff, Cameron Ian Hume, by and through his undersigned counsel, files

the instant Complaint and states as follows:

                                INTRODUCTION

      1.     This is an action seeking declaratory and injunctive relief from an
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 2 of 21 PageID 2




adverse agency action.

      2.     Plaintiff challenges Defendants’ arbitrary and unlawful decision to

deny Plaintiff’s Form I-765, Application for Employment Authorization, seeking

Optional Practical Training (i.e., a work permit) pursuant to 8 C.F.R. §§

214.2(f)(10) and (11). There is an actual controversy between the parties within

this Court’s jurisdiction as hereinafter more fully appears.

      3.     The F-1 nonimmigrant visa category pertains to foreign nationals who

wish to study in the United States. Section 101(a)(15)(F) of the Immigration and

Nationality Act, 8 U.S.C. § 1101(a)(15)(F).

      4.     A foreign national admitted to the United States in F-1 nonimmigrant

status is eligible to obtain employment authorization (commonly referred to as

“Optional Practical Training” or “OPT”) for a period of one year following the

successful completion of studies and attainment of the degree.       8 C.F.R. §

214.2(f)(10)(ii)(A)(3).

      5.     In order to apply for OPT, the F-1 student must file Form I-765,

Application for Employment Authorization, along with the $410.00 application

cost and the necessary supporting documents with the United States Citizenship

and Immigration Services (“USCIS”) up to ninety (90) days prior to his or her

program end date and no later than sixty (60) days after his or her program end


                                          2
 Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 3 of 21 PageID 3




date. 8 C.F.R. § 214.2(f)(11)(i)(B)(2). Upon receipt and acceptance, the USCIS

processes the Form I-765, and assuming that all supporting documents have been

submitted, the USCIS approves Form I-765 and mails the one-year employment

authorization (OPT) document (i.e., work permit) to the F-1 student so that he or

she may commence employment. 8 C.F.R. § 214.2(f)(11).

      6.     Obtaining OPT is exceedingly important for F-1 students because it

provides them with the unique opportunity to acquire hands-on work experience

directly related to their field(s) of study, which serves as a critical first step in the

development of their careers.      OPT also provides F-1 students with a strong

prospect for future long-term employment with the same U.S. employer or a

different U.S. employer by changing nonimmigrant status to a professional worker

nonimmigrant category (e.g., H-1B) following the completion of OPT.

      7.     Despite record evidence that Plaintiff demonstrated clear eligibility

for OPT, Defendants denied Plaintiff’s Form I-765 in an arbitrary and capricious

manner.

      8.     Defendants’ decision is legally erroneous, and the rationale is contrary

to the controlling regulations. This denial is yet another example of a recent

adjudicative approach by Defendants to find any reason - no matter how weak,




                                           3
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 4 of 21 PageID 4




arbitrary or cruel – to deny legitimate immigration applications filed by qualified

foreign nationals.

      9.       Defendants’ actions are arbitrary and capricious and contrary to law.

Accordingly, the Court should vacate the denial and approve Plaintiff’s Form I-765

application.

                                  JURISDICTION

      10.      This case arises under the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1101 et seq. and the APA, 5 U.S.C. § 701 et seq. This Court has

jurisdiction over the subject matter of this action pursuant to 8 U.S.C. § 1329, 28

U.S.C. § 1331 (federal question) and 28 U.S.C. § 1346(a)(2) (actions against

Officers of the United States). This Court also has authority to grant declaratory

relief under 28 U.S.C. §§ 2201-02, and injunctive relief under 5 U.S.C. § 702.

There exists between the parties an actual and justiciable controversy in which

Plaintiff seeks declaratory and injunctive relief to protect his legal rights. The

United States has waived its sovereign immunity under 5 U.S.C. § 702.

                                      PARTIES

      11.      Plaintiff, Cameron Ian Hume, is a native and citizen of the United

Kingdom who filed Form I-765, Application for Employment Authorization,

seeking Optional Practical Training pursuant to 8 C.F.R. §§ 214.2(f)(10) and (11).


                                          4
 Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 5 of 21 PageID 5




       12.    Defendant, Debra Rogers, is an official of the United States Citizenship

and Immigration Services (“USCIS”) generally charged with supervisory authority

over all operations of the Potomac Service Center of the USCIS. Defendant, Debra

Rogers, is the official who denied Plaintiff’s Form I-765. This action is brought

against her in her official capacity.

       13.    Defendant, Kenneth Cuccinelli, is the Senior Official performing the

duties of the Director of the USCIS and is generally charged with the

administration of the benefits governed by the INA. INA § 103(c), 8 U.S.C. §

1103(c). This action is brought against him in his official capacity.

       14.    Defendant, Chad Wolf, is the Acting Secretary of the U.S. Department

of Homeland Security. The Secretary is generally charged with enforcement of the

INA and is further authorized to delegate such powers and authority to subordinate

employees of the Department of Homeland Security. INA § 103(a), 8 U.S.C. §

1103(a).     Specifically, the Secretary is responsible for the adjudication and

processing of immigration applications filed pursuant to 8 C.F.R. §§ 214.2(f)(10)

and (11). This action is brought against him in his official capacity.

       15.    The USCIS is an agency within the Department of Homeland Security

to whom the Secretary’s authority has in part been delegated and is subject to the

Secretary’s supervision.


                                          5
    Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 6 of 21 PageID 6




                                       VENUE

        16.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(e), in that

this is an action against officers and agencies of the United States in their official

capacities, brought in the District where Plaintiff resides and is domiciled, as well

as where a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred.

                           EXHAUSTION OF REMEDIES

        17.    The USCIS’ July 6, 2020 denial of Plaintiff’s Form I-765 constitutes a

final agency action under the APA, 5 U.S.C. § 701, et seq.               Neither the

Immigration and Nationality Act nor the DHS regulations at 8 C.F.R. § 103.3(a)

requires an administrative appeal of the denial, and in fact, an appeal is not

permitted. 1    8 C.F.R. § 214.2(f)(11)(iii)(C).     Accordingly, Plaintiff has no

administrative remedies to exhaust.




1
  While Plaintiff filed a timely Form I-290B, Motion to Reopen and Reconsider,
with Defendants, said filing did not stay the finality of the denial of Form I-765.
See 8 C.F.R. § 103.5(a)(iv) (“Unless the Service directs otherwise, the filing of a
motion to reopen or reconsider or of a subsequent application or petition does not
stay the execution of any decision in a case or extend a previously set departure
date.”). In any event, Defendants denied Plaintiff’s Form I-290B on November 2,
2020.

                                           6
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 7 of 21 PageID 7




                             LEGAL BACKGROUND

      18.    The F-1 nonimmigrant visa category pertains to foreign nationals who

wish to study in the United States. Section 101(a)(15)(F) of the Immigration and

Nationality Act, 8 U.S.C. § 1101(a)(15)(F).

      19.    A foreign national admitted to the United States in F-1 nonimmigrant

status is eligible to obtain employment authorization (i.e., a one-year work permit

commonly referred to as “Optional Practical Training” or “OPT”) following the

successful completion of studies and attainment of the degree.          8 C.F.R. §

214.2(f)(10)(ii)(A)(3).

      20.    In order to apply for OPT, the F-1 student must file Form I-765,

Application for Employment Authorization, along with the $410.00 application

cost and the necessary supporting documents with the USCIS up to ninety (90)

days prior to his or her program end date and no later than sixty (60) days after his

or her program end date. 8 C.F.R. § 214.2(f)(11)(i)(B)(2).

      21.    Upon receipt and acceptance, the USCIS processes the Form I-765,

and assuming that all supporting documents have been submitted, the USCIS

approves Form I-765 and mails the one-year employment authorization document

(i.e., work permit) to the F-1 student so that he or she may commence employment.

8 C.F.R. § 214.2(f)(11).


                                         7
 Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 8 of 21 PageID 8




      22.    Obtaining OPT is exceedingly important for F-1 students because it

provides them with the unique opportunity to acquire hands-on work experience

directly related to their field(s) of study, which serves as a critical first step in the

development of their careers.      OPT also provides F-1 students with a strong

prospect for future long-term employment with the same U.S. employer or a

different U.S. employer by changing nonimmigrant status to a professional worker

nonimmigrant category (e.g., H-1B) following the completion of OPT.

                                 APPLICABLE LAW

      5 U.S.C. § 703 is titled “Form and Venue of Proceeding” and provides:
      The form of proceeding for judicial review is the special statutory review
      proceeding relevant to the subject matter in a court specified by statute or, in
      the absence or inadequacy thereof, any applicable form of legal action,
      including actions for declaratory judgments or writs of prohibitory or
      mandatory injunction or habeas corpus, in a court of competent jurisdiction.
      If no special statutory review proceeding is applicable, the action for judicial
      review may be brought against the United States, the agency by its official
      title, or the appropriate officer. Except to the extent that prior, adequate, and
      exclusive opportunity for judicial review is provided by law, agency action
      is subject to judicial review in civil or criminal proceedings for judicial
      enforcement.

      5 U.S.C. § 706 is titled “Scope of Review” and provides:
      To the extent necessary to decision and when presented, the reviewing court
      shall decide all relevant questions of law, interpret constitutional and
      statutory provisions, and determine the meaning or applicability of the terms
      of an agency action. The reviewing court shall —— (1) compel agency
      action unlawfully withheld or unreasonably delayed; and (2) hold unlawful
      and set aside agency action, findings, and conclusions found to be —— (A)
      arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

                                           8
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 9 of 21 PageID 9




      with law; (B) contrary to constitutional right, power, privilege, or immunity;
      (C) in excess of statutory jurisdiction, authority, or limitations, or short of
      statutory right; (D) without observance of procedure required by law; (E)
      unsupported by substantial evidence in a case subject to sections 556 and
      557 of this title or otherwise reviewed on the record of an agency hearing
      provided by statute; or (F) unwarranted by the facts to the extent that the
      facts are subject to trial de novo by the reviewing court.

      In making the foregoing determinations, the court shall review the whole
      record or those parts of it cited by a party, and due account shall be taken of
      the rule of prejudicial error.

      Section 101 of the Immigration and Nationality Act, 8 U.S.C. § 1101, is

titled “Definitions” and provides, in pertinent part:

       (a)(15) The term “immigrant” means every alien except an alien who is
       within one of the following classes of nonimmigrant aliens –

          (F) an alien having a residence in a foreign country which he has no
          intention of abandoning, who is a bona fide student qualified to pursue a
          full course of study and who seeks to enter the United States temporarily
          and solely for the purpose of pursuing such a course of study consistent
          with section 1184(l) 1 of this title at an established college, university,
          seminary, conservatory, academic high school, elementary school, or
          other academic institution or in an accredited language training program
          in the United States, particularly designated by him and approved by the
          Attorney General after consultation with the Secretary of Education,
          which institution or place of study shall have agreed to report to the
          Attorney General the termination of attendance of each nonimmigrant
          student, and if any such institution of learning or place of study fails to
          make reports promptly the approval shall be withdrawn, (ii) the alien
          spouse and minor children of any alien described in clause (i) if
          accompanying or following to join such an alien, and (iii) an alien who is
          a national of Canada or Mexico, who maintains actual residence and
          place of abode in the country of nationality, who is described in clause (i)
          except that the alien’s qualifications for and actual course of study may


                                           9
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 10 of 21 PageID 10




          be full or part-time, and who commutes to the United States institution or
          place of study from Canada or Mexico.

      8 C.F.R. § 214.2(f)(10)(ii) is titled “Optional practical training” and

provides, in pertinent part:

       (A) General. Consistent with the application and approval process in
           paragraph (f)(11) of this section, a student may apply to USCIS for
           authorization for temporary employment for optional practical training
           directly related to the student’s major area of study. The student may
           not begin optional practical training until the date indicated on his or
           her employment authorization document, Form I-766. A student may
           be granted authorization to engage in temporary employment for
           optional practical training:

             … (3) After completion of the course of study, or, for a student in a
             bachelor’s, master’s, or doctoral degree program, after completion of
             all course requirements for the degree (excluding thesis or equivalent).
             Continued enrollment, for the schools’ administrative purposes, after
             all requirements for the degree have been met does not preclude
             eligibility for optional practical training. A student must complete all
             practical training within a 14-month period following the completion
             of study, except that a 24-month extension pursuant to paragraph
             (f)(10)(ii)(C) of this section does not need to be completed within
             such 14-month period.

      8 C.F.R. § 214.2(f)(11) is titled “OPT application and approval process”

and provides, in pertinent part:

       (i) Student responsibilities. A student must initiate the OPT application
           process by requesting a recommendation for OPT from his or her DSO.
           Upon making the recommendation, the DSO will provide the student a
           signed Form I-20 indicating that recommendation.

           (A) Applications for employment authorization. The student must
               properly file an Application for Employment Authorization, Form

                                         10
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 11 of 21 PageID 11




               I-765 or successor form, with USCIS, accompanied by the required
               fee, and the supporting documents, as described in the form’s
               instructions.
           (B) Applications and filing deadlines for pre-completion OPT and
               post-completion OPT.

            … (2) Post-completion OPT. For post-completion OPT, not including
            a 24-month OPT extension under paragraph (f)(10)(ii)(C)(2) of this
            section, the student may properly file his or her Form I-765 or
            successor form up to 90 days prior to his or her program end date and
            no later than 60 days after his or her program end date. The student
            must also file his or her Form I-765 or successor form with USCIS
            within 30 days of the date the DSO enters the recommendation for
            OPT into his or her SEVIS record. CFR 214.2(f)(11)(iii)(B)

      8 C.F.R. § 214.2(f)(11)(iii) is titled “Decision on application for OPT

employment authorization” and provides, in pertinent part:

       (B) USCIS will notify the applicant of the decision on the Form I-765 or
           successor form in writing, and, if the application is denied, of the reason
           or reasons for the denial.”
       (C) The applicant may not appeal the decision. (emphasis added)

      8 C.F.R. § 103.2(a)(2) is titled “Signature” and provides:

      An applicant or petitioner must sign his or her benefit request. However, a
      parent or legal guardian may sign for a person who is less than 14 years old.
      A legal guardian may sign for a mentally incompetent person. By signing
      the benefit request, the applicant or petitioner, or parent or guardian certifies
      under penalty of perjury that the benefit request, and all evidence submitted
      with it, either at the time of filing or thereafter, is true and correct. Unless
      otherwise specified in this chapter, an acceptable signature on a benefit
      request that is being filed with the USCIS is one that is either handwritten or,
      for benefit requests filed electronically as permitted by the instructions to
      the form, in electronic format. (emphasis added)



                                         11
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 12 of 21 PageID 12




      8 C.F.R. § 103.2(b)(7) is titled “Benefit requests submitted” and provides:

       (i) USCIS will consider a benefit request received and will record the
            receipt date as of the actual date of receipt at the location designated for
            filing such benefit request whether electronically or in paper format.
       (ii) A benefit request which is rejected will not retain a filing date.
            A benefit request will be rejected (emphasis added) if it is not:
            (A) Signed with valid signature (emphasis added);
            (B) Executed;
            (C) Filed in compliance with the regulations governing the filing of this
                 specific application, petition, form, or request; and
            (D) Submitted with the correct fee(s). If a check or other financial
                 instrument used to pay a fee is returned as unpayable, USCIS will
                 re-submit the payment to the remitter institution one time. If the
                 instrument used to pay a fee is returned as unpayable a second time,
                 the filing will be rejected and a charge will be imposed in
                 accordance with 8 CFR 103.7(a)(2).
       (iii) A rejection of a filing with USCIS may not be appealed.

                           FACTUAL ALLEGATIONS

      23.    Plaintiff, Cameron Ian Hume, is a native and citizen of the United

Kingdom who has been residing in the United States in F-1 (student)

nonimmigrant status since July 30, 2014.            See exhibit A, which comprises

Plaintiff’s passport biographic page and his F-1 nonimmigrant visas.

      24.    On December 15, 2018, Plaintiff graduated from the Florida Institute

of Technology with a Bachelor of Science in Aerospace Engineering and a

Bachelor of Science in Mechanical Engineering. See exhibit B, which comprises

Plaintiff’s diplomas for both bachelor’s degrees.


                                          12
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 13 of 21 PageID 13




      25.      On May 9, 2020, Plaintiff graduated from the Florida Institute of

Technology with a Master of Science in Mechanical Engineering. See exhibit C,

which comprises Plaintiff’s master’s diploma.

      26.      On May 1, 2020, Plaintiff filed his timely Form I-765, Application for

Employment Authorization, with the USCIS seeking Optional Practical Training

pursuant to 8 C.F.R. §§ 214.2(f)(10) and (11). See exhibit D, which comprises

official notice from the USCIS confirming receipt and acceptance of Plaintiff’s

Form I-765; see also exhibit E, which comprises Plaintiff’s Form I-765.

      27.      On July 6, 2020, the USCIS denied Plaintiff’s Form I-765.             See

exhibit F, which comprises the Form I-765 denial notice. The decision states, in

pertinent part:

      Section 103(a) of the INA establishes authority to administer the
      immigration and nationality laws of the United States. The regulations at 8
      C.F.R. § 103.2(a)(2) prescribe the requirements for signatures on filing:

            Signature. An applicant or petitioner must sign his or her benefit
            request. However, a parent or legal guardian may sign for a person
            who is less than 14 years old. A legal guardian may sign for a
            mentally incompetent person. By signing the benefit request, the
            applicant or petitioner, or parent or guardian certifies under penalty
            of perjury that the benefit request, and all evidence submitted with
            it, either at the time of filing or thereafter, is true and correct.
            Unless otherwise specified in this chapter, an acceptable signature
            on a benefit request that is being filed with the USCIS is one that is
            either handwritten or, for benefit requests filed electronically as
            permitted by the instructions to the form, in electronic format.


                                            13
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 14 of 21 PageID 14




      A valid signature consists of any handwritten mark or sign made by an
      individual, and does not include signatures created by a typewriter, word
      processor, stamp, auto-pen, or similar device. USCIS additionally provides
      guidance on when and with what supporting documentation an individual
      may sign on behalf of another individual. An individual may sign on behalf
      of another individual if he or she:

            1. is the parent of legal guardian of a child under age 14,
            2. is the legal guardian of a mentally incompetent adult, or
            3. has durable power of attorney for an incapacitated individual.
      The form you submitted consists of an auto-pen signature as a prescribed by
      the regulation stated above.

      For this reason, your application must be and is hereby denied.

      28.    On August 4, 2020, Plaintiff filed his timely Form I-290B, Motion to

Reopen and Reconsider, with the USCIS. See exhibit G, which comprises the

USCIS receipt notice regarding Form I-290B; see also composite exhibit H, which

comprises Plaintiff’s Form I-290B and supporting documents.

      29.    On November 2, 2020, Defendants dismissed Plaintiff’s Form I-290B

for essentially the same reasons at the initial denial of Form I-765. See exhibit I,

which comprises the Form I-290B denial decision.

      30.    The USCIS’ decision violates the pertinent regulations and evidences

a callous disregard regarding the irreparable damage that it has caused to Plaintiff.

      31.    The decision to deny Plaintiff’s Form I-765 for Optional Practical

Training (OPT) is basely solely on the fact that Plaintiff did not provide a “valid



                                         14
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 15 of 21 PageID 15




signature” as defined by 8 C.F.R. § 103.2(a)(2). Specifically, Plaintiff signed

Form I-765 via auto-pen, instead of a handwritten signature. See exhibit E at page

4, item 7.a.

      32.      Plaintiff filed Form I-765 in a timely manner on May 1, 2020, and the

USCIS accepted Plaintiff’s Form I-765 for processing despite Plaintiff having

signed Form I-765 via auto-pen. Instead of rejecting2 Plaintiff’s Form I-765 – as

explicitly mandated by 8 C.F.R. § 103.2(b)(7)(ii)(A) - because it was not signed

with a valid signature, the USCIS accepted the application, and proceeded to deny

it on July 6, 2020, two (2) months later. Had the USCIS properly rejected (i.e.,

mailed back) Form I-765 at the time of submission on May 1, 2020, Plaintiff

would have had ample opportunity to resubmit his Form I-765 with a valid

signature well within sixty (60) days of his program end date as required to by 8

C.F.R. § 214.2(f)(11)(i)(B)(2).3




2
   USCIS routinely rejects immigration applications for ministerial reasons,
including improper signatures or the submission of incorrect application costs.
USCIS simply returns the applications by mail with instructions that the filer
correct the error and resubmit the application properly so that USCIS can accept
the application and issue an official receipt notice. The USCIS failed to do this in
Plaintiff’s case.
3
  As Plaintiff’s program end date was May 9, 2020, he had until July 8, 2020 (i.e.,
sixty (60) days from May 9, 2020) to submit his Form I-765.

                                         15
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 16 of 21 PageID 16




      33.    While the USCIS could have easily rectified its erroneous acceptance

of Plaintiff’s Form I-765 by issuing a Request for Evidence or Notice of Intent to

Deny to afford Plaintiff an opportunity to remedy the harmless oversight by

providing a properly signed Form I-765 signature page, it did not do so. Instead of

doing the proverbial “right thing,” the USCIS chose to summarily deny the

application, which demonstrates the capricious, if not malicious, nature of the

USCIS’ decision.

      34.    The USCIS’ denial has severely damaged Plaintiff’s career objectives

and plans. As evidence of his academic achievements and in support of his Form

I-290B, Plaintiff provided a letter dated July 28, 2020 from Dr. Hector Gutierrez,

Professor at the Department of Mechanical and Aerospace Engineering at the

Florida Institute of Technology, stating that Plaintiff worked for him as a Graduate

Research Assistant at the Aerospace Systems and Propulsion Lab at Florida Tech

and also served in his Master’s Degree thesis committee; that both experiences

have given Dr. Gutierrez ample opportunity to get to know Plaintiff’s technical

skills and work ethic; that Plaintiff’s thesis entailed the design, analysis,

fabrication, assembly and demonstration of a novel linear motion stage for testing

of spacecraft fuel tanks; that Plaintiff did a terrific job, well beyond expectations;

that Plaintiff showed great dedication, strong work ethic, and an ability to rise to


                                         16
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 17 of 21 PageID 17




the challenges he faced; that Plaintiff works very well in a team, is reliable,

dedicated and liked by his peers; that Plaintiff is always pleasant and carries every

aspect of his work to a very high standard; that Plaintiff has been a great asset to

the Laboratory, and he is not only very intelligent but also thoughtful, critical and

focused; that he is autonomous, well organized, thorough, competent, creative, and

did not stop until the task asked from him was completed; that Plaintiff has

demonstrated a capacity to work proficiently across different aspects of

engineering, including conception, analysis, design, fabrication and testing; that the

final product of Plaintiff’s work has been beyond expectations for a typical

graduate research assistant; that his professional maturity is comparable to that of

an engineer with several years of industrial experience; and that Plaintiff is at the

top 2% of the many engineering students from Europe and the USA that Dr.

Gutierrez has supervised. See composite exhibit H.

                                 CLAIM FOR RELIEF
                    (Violation of the Administrative Procedures Act)

      35.       Plaintiff re-alleges and incorporates by reference paragraphs 1 through

34 inclusive.

      36.       A reviewing court shall “hold unlawful and set aside agency action . .

. found to be arbitrary, capricious, an abuse of discretion, or otherwise not in


                                           17
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 18 of 21 PageID 18




accordance with law.” 5 U.S.C. § 706(2)(A).

      37.    Defendants’ denied Plaintiff’s timely-filed Form I-765 solely because

he signed Form I-765 via auto-pen, which is not a “valid signature” as defined by 8

C.F.R. § 103.2(a)(2).

      38.    Instead of rejecting (i.e., mailing back) Plaintiff’s Form I-765 (and the

$410.00 application cost) as explicitly mandated by 8 C.F.R. § 103.2(b)(7)(ii)(A),

Defendants accepted Plaintiff’s Form I-765 along with the $410.00 application

cost, sat on the application, and then denied the application two (2) months later.

      39.    Had the Defendants properly rejected Form I-765 at the time of

submission, as required by 8 C.F.R. § 103.2(b)(7)(ii)(A), Plaintiff would have had

ample opportunity to resubmit his Form I-765 with a valid signature well within 60

days of his program end date as required to by 8 C.F.R. § 214.2(f)(11)(i)(B)(2).

      40.    Defendants violated their own regulations and acted arbitrarily,

capriciously, and contrary to the law in violation of the APA by improperly

accepting Plaintiffs’ Form I-765 and the $410.00 application cost, failing to act on

the application for two (2) months, and then summarily denying the application, all

of which have caused Plaintiff irreparable damage.




                                         18
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 19 of 21 PageID 19




                                     PRAYER

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

        (a)   Declare Defendants’ denial of Plaintiff’s Form I-765 is arbitrary and

capricious and not in accordance with law, in violation of the APA. 5 U.S.C. §

706(2)(A);

        (b)   Vacate the denial of Form I-765 and remand this matter to Defendants

with instructions to approve Plaintiff’s Form I-765 within ten (10) days of the date

of the Court’s Order;

        (c)   Issue a temporary restraining order and an injunction postponing the

effectiveness of Defendants’ decision denying Plaintiff’s Form I-765 retroactively

as of July 6, 2020, the date the decision was made;

        (d)   Issue a temporary restraining order and an injunction tolling

retroactively both any period of unlawful presence that Plaintiff may have accrued

as of July 6, 2020,4 as well as any violation of nonimmigrant status that Plaintiff

may have incurred as of July 6, 2020,5 pending a final disposition of the instant

case;



4
  Plaintiff maintains that he has not commenced accruing any period of unlawful
presence in the U.S.
5
  Plaintiff maintains that he has not violated his nonimmigrant status in the U.S.


                                        19
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 20 of 21 PageID 20




      (e)     Retain jurisdiction over the instant case until Defendants fully comply

with all statutory and regulatory requirements with respect to the processing and

adjudication of Plaintiff’s Form I-765;

      (f)     Grant Attorneys’ fees and court costs to Plaintiff under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d), 5 U.S.C. § 504, or any other applicable

law; and

      (g)     Grant such other and further relief as the Court deems just, equitable

and proper.


                                                  Respectfully submitted,

                                                  s/Anis N. Saleh
                                                  Anis N. Saleh
                                                  (Florida Bar #0946176)
                                                  Saleh & Associates, P.A.
                                                  147 Sevilla Avenue
                                                  Coral Gables, Florida 33134
                                                  Tel (305) 448-0077
                                                  Fax (305) 442-0444
                                                  Email: asaleh@salehlaw.com
                                                  Attorney for Plaintiff




                                          20
Case 6:20-cv-02097-RBD-LRH Document 1 Filed 11/13/20 Page 21 of 21 PageID 21




                          LIST OF ATTACHMENTS


Exhibit

A.    Biographic page from the United Kingdom passport of Plaintiff and his F-1

      nonimmigrant visas.

B.    Diplomas from the Florida Institute of Technology indicating that Plaintiff

      was awarded a Bachelor of Science in Aerospace Engineering and a

      Bachelor of Science in Mechanical Engineering.

C.    Diploma from the Florida Institute of Technology indicating that Plaintiff

      was awarded a Master of Science in Mechanical Engineering.

D.    Receipt Notice from USCIS confirming receipt and acceptance of Plaintiff’s

      Form I-765.

E.    Form I-765 filed by Plaintiff.

F.    Denial Notice from USCIS regarding Plaintiff’s Form I-765.

G.    Receipt notice from USCIS confirming receipt and acceptance of Plaintiff’s

      Form I-290B.

H.    Form I-290B and supporting documents filed by Plaintiff.

I.    Denial Notice from USCIS regarding Plaintiff’s Form I-290B.




                                       21
